DETAILED ACTION

Requirement for unity of invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-2, drawn to a Streptomyces avermitilis strain C63-51 and a composition thereof (first product).
Group 2: Claims 3-13, drawn to a method of manufacturing or producing ivermectin B1b (method of making the second product).
Group 3: Claim 14, drawn to a pesticidal composition comprising ivermectin B1b  (second product).


Group 1 and Groups 2-3 lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of the invention of Group 1 is the Streptomyces avermitilis strain C63-51 (first product), while the special technical feature of Groups 2-3 is ivermectin B1b (second product). Since the special technical feature of Group 1 is different from Groups 2-3, unity of invention is lacking between Group 1 and Groups 2-3 a priori.
Now that unity of invention has shown to be lacking between Group 1 and Groups 2-3, unity within Groups 2-3 will be addressed below.
The inventions listed as Groups 2-3 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b). In particular, the combination of categories includes a product (Group 3) and a first process specially adapted for the manufacture of said product (Group 2). This combination of categories is provided for in 37 CFR 1.475(b) (combination 1), and thus, the groups of inventions have unity of invention a priori. However, the groups of inventions are found to lack unity of invention a posteriori because the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 2-3 lack unity of invention because even though the inventions of these groups require the technical feature of ivermectin B1b (second product), this technical feature is not a special technical feature as it does not make a contribution over the Guzzo et al. (Pub. No. US 2005/0143325 A1). Guzzo et al. discloses a topical composition comprising ivermectin that is suitable for treating Pediculosis capitis infestation in a human (Asbtract). According to Guzzo et al., ivermectin is a mixture of 22,23-dihydroavermectin B1a and B1b (also known as ivermectin B1b) derived from fermentation products of Streptomyces avermitilis (par. [0001]). Since the technical feature is not novel, unity of invention is lacking between the inventions of Groups 2-3.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651